          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 1 of 11 Page ID #:241



                  1

                  2

                  3

                  4

                  5

                  6

                  7

                  8
                                               UNITED STATES DISTRICT COURT
                  9
                                              CENTRAL DISTRICT OF CALIFORNIA
                  10

                  11 NATHAN PATTERSON IV, an           )           CASE NO. 2:20-cv-02669-MWF-PVCx
                         individual;                   )
                  12                                               PROTECTIVE ORDER RE:
                                                       )
                  13                Plaintiff,         )           CONFIDENTIAL DISCOVERY
                                                       )           MATERIALS
                  14
                               vs.                     )
                  15                                   )
                         COUNTY OF LOS ANGELES, a      )
                  16
                         public entity; DEPUTY VEGA,   )
                  17     DEPUTY HERNANDEZ, DEPUTY )
                         SELF, SERGEANT DARLAND, and )
                  18
                         DOES 1 through 10, Inclusive; )
                  19                                   )
                                    Defendants.        )
                  20
                                                       )
                  21                                           ORDER
                  22

                  23             The Court, having read the stipulated proposed protective order by Plaintiff
                  24 NATHAN            PATTERSON IV, Defendants COUNTY OF LOS ANGELES,
                  25 SERGEANT LUCAS DARLAND, DEPUTY CHRISTOPHER HERNANDEZ,

                  26 DEPUTY DEVON SELF and DEPUTY MIGUEL VEGA (collectively “County

                  27 Defendants”), by and through their respective counsel of record, and having found

                  28 good cause, makes the following rulings thereon:

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                     1
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 2 of 11 Page ID #:242



                  1
                                 1.      Any and all DOCUMENTS in Defendant County of Los Angeles’
                  2
                         possession, custody and/or control relating to the following shall be produced under
                  3
                         seal and subject to the confidentiality requirements set forth by this protective order
                  4
                         (“DOCUMENT” means a writing as defined by Federal Rules of Evidence 1001(1),
                  5
                         and shall include without limitation, the original (and absent the original then a copy
                  6
                         thereof), all file copies and copies not identical to the original of any writing or record
                  7
                         of every type, form, and description that is in the possession, custody, or control of the
                  8
                         responding party, or that no longer is in the responding party’s possession but that the
                  9
                         responding party still has knowledge, whether or not said writings or records are
                  10
                         claimed to be privileged or otherwise immune from discovery including by way of
                  11
                         illustration and not limitation, the following items, whether said writings or records are
                  12
                         on paper, magnetic disk, tape, or other computer or digital storage medium, microfilm,
                  13
                         microfiche, floppy, or any other storage or recording medium):
                  14
                                 a) Personnel files for Sgt. Lucas Darland, Deputy Christopher Hernandez,
                  15
                                      Deputy Devon Self and Deputy Miguel Vega, including, but not limited to:
                  16
                                            a. Any and all training documents, including dates of training,
                  17
                                               descriptions of training and certificates of completion;
                  18
                                            b. Any and all salary information, including bonus verifications;
                  19
                                            c. Any and all performance evaluations and related reports;
                  20
                                            d. Any and all disciplinary documents of non-active/non-open matters
                  21
                                               (e.g., personnel complaints, personnel complaint investigations and
                  22
                                               personnel complaint adjudications with findings/determinations
                  23
                                               regarding: excessive force, dishonesty, fabrication of probable
                  24
                                               cause/false arrest or racism) for Sgt. Lucas Darland, Deputy
                  25
                                               Christopher Hernandez, Deputy Devon Self and Deputy Miguel
                  26
                                               Vega;
                  27
                                            e. Any and all other personnel records contained in their personnel
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                            2
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 3 of 11 Page ID #:243



                  1
                                                   files.
                  2
                                 2. Additionally, video and/or audio deposition recordings of Deputy Miguel
                  3
                                      Vega and Deputy Christopher Hernandez including, but not limited to, any
                  4
                                      still images or snippets of recording taken from the videotape.
                  5
                                 3. Four (4) video recordings of the booking area reflecting the entry, processing
                  6
                                      and holding of Plaintiff on May 17, 2019.
                  7              IT IS FURTHER ORDERED THAT,
                  8              1.       Any information produced by any party may be designated, pursuant to
                  9      this Protective Order, “CONFIDENTIAL INFORMATION,” by the Producing Party 1
                  10 marking           (apart from original deposition or trial transcripts) the words
                  11 “CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER” on each page of such

                  12 designated material.

                  13             2.       CONFIDENTIAL INFORMATION shall be used in this litigation as
                  14 follows:

                  15                  a. CONFIDENTIAL INFORMATION and the information contained
                  16                      therein shall be used solely in connection with this litigation and the
                  17                      preparation of this case, or any related appellate proceeding, and not for
                  18                      any other purpose, including any other litigation or administrative
                  19                      proceedings. Further, the Parties’ Counsel agrees that CONFIDENTIAL
                  20                      INFORMATION and the information contained therein shall be for
                  21                      Attorney’s Eyes Only, and shall not be disclosed to their clients.
                  22

                  23                  b. Under no circumstances shall the CONFIDENTIAL INFORMATION, or
                  24                      the information contained therein, be retained, compiled, stored, used as
                  25                      a database, or disseminated, in any form, except for purposes of this
                  26                      litigated matter in accordance with this Protective Order or by further
                  27
                         1
                  28      For purposes of this Order, the “Producing Party” shall mean the party producing documents and/or seeking to
                         designate the material confidential. The “Receiving Party” shall mean any party receiving discovery material.
1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                                                  3
Phone (626) 243-1100
Fax     (626) 243-1111             PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 4 of 11 Page ID #:244



                  1
                                     order of the Court;
                  2
                                  c. The Producing Party reserves all objections, including but not limited to
                  3
                                     the following objections: on grounds that particular documents are
                  4
                                     CONFIDENTIAL by the attorney-client and/or the attorney work product
                  5
                                     doctrine; official information privilege; are not likely to lead to the
                  6
                                     discovery of admissible evidence, and as such are not relevant to the
                  7
                                     causes of action raised by this lawsuit under Federal Rules of Civil
                  8
                                     Procedure, Rule 26(a)(1)(A)(B); and all remedies under the Federal Rules
                  9
                                     of Civil Procedure and the Federal Rules of Evidence, including the right
                  10
                                     to recess a deposition to bring a protective order before the Court;
                  11
                                  d. The parties reserve all rights and remedies under the Federal Rules of
                  12
                                     Civil Procedure and the Federal Rules of Evidence pertaining to
                  13
                                     discovery;
                  14
                                  e. CONFIDENTIAL INFORMATION and the information contained
                  15
                                     therein may not be disclosed, except as set forth in paragraph 2(f) below;
                  16
                                  f. CONFIDENTIAL INFORMATION and the information contained
                  17
                                     therein may only be disclosed to the following persons:
                  18
                                        i. Counsel for the Receiving Party;
                  19
                                        ii. Paralegal, law clerk, stenographic, clerical and secretarial
                  20
                                           personnel regularly employed by counsel referred to in paragraph
                  21
                                           2(f)(i) above;
                  22
                                        iii. The Court, as set forth below;
                  23
                                        iv. Any expert, consultant, or law student retained in the instant case
                  24
                                           by the Receiving Party, provided that each such person sign a
                  25
                                           Declaration of Compliance (in the form attached hereto as Exhibit
                  26
                                           “A”) stating that he or she has read and understands the Stipulation
                  27
                                           and Protective Order and agrees to be bound by its terms. However,
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                        4
Phone (626) 243-1100
Fax     (626) 243-1111           PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 5 of 11 Page ID #:245



                  1
                                          Plaintiff’s counsel may not disclose directly to the Plaintiff, either
                  2
                                          orally or in writing, the names, addresses, and telephone numbers
                  3
                                          of any information or witnesses identified in the CONFIDENTIAL
                  4
                                          INFORMATION, but may discuss with the Plaintiff the
                  5
                                          information obtained from any investigation conducted as a result
                  6
                                          of disclosed CONFIDENTIAL INFORMATION;
                  7
                                       v. Any individual approved by the Court.
                  8
                                  g. CONFIDENTIAL INFORMATION shall not be divulged to any other
                  9
                                    person or entities, including but not limited to the print, radio, telephone,
                  10
                                    world wide web or internet, or television media;
                  11
                                  h. CONFIDENTIAL INFORMATION shall not be posted on the internet or
                  12
                                    on any website;
                  13
                                  i. If any information and/or documents which are the subject of this
                  14
                                    Protective Order are presented to this or any other court in any other
                  15
                                    manner prior to the time of trial, said information and/or documents shall
                  16
                                    be lodged under seal, pursuant to Local Rule 79-5.1, and with an
                  17
                                    appropriate application made to United States District Judge Michael W.
                  18
                                    Fitzgerald for lodging under seal, in an envelope clearly marked as
                  19
                                    follows:
                  20
                                    “CONFIDENTIAL AND MATERIAL
                  21
                                    SUBJECT TO A PROTECTIVE ORDER.
                  22
                                    CASE NO. 2:20-cv-02669-MWF-PVC.”
                  23
                                  j. In the event that any of the CONFIDENTIAL INFORMATION is used
                  24
                                    in any Court proceeding in this action and is sealed and does not appear
                  25
                                    as part of the publicly accessible record, it shall not lose its confidential
                  26
                                    status through such use, and the party using CONFIDENTIAL
                  27
                                    INFORMATION shall take all reasonable steps to maintain its
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                        5
Phone (626) 243-1100
Fax     (626) 243-1111           PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 6 of 11 Page ID #:246



                  1
                                         confidentiality during such use; however, nothing in this provision limits
                  2
                                         the parties from using such materials filed with the Court and part of the
                  3
                                         publicly accessible record in any way;
                  4
                                      k. Testimony taken at any deposition, conference, hearing, or trial may be
                  5
                                         designated as confidential by making a statement to that effect on the
                  6
                                         record at the deposition or proceeding. The party seeking to designate the
                  7
                                         transcript as CONFIDENTIAL shall make arrangements with the Court
                  8
                                         Reporter transcribing such proceedings to separately bind such portions
                  9
                                         of the transcript containing information designated as confidential, and to
                  10
                                         label such portions accordingly.
                  11
                                      l. Nothing in this protective order should be interpreted as stipulating to or
                  12
                                         requiring the closure of trial proceedings or the sealing of any evidence at
                  13
                                         trial. To close or seal any trial proceedings, the party seeking closure or
                  14
                                         sealing must apply to the Court in advance.         To better allow such
                  15
                                         applications, the parties agree to notify each other of their intent to use
                  16
                                         material designated CONFIDENTIAL at trial, prior to trial for written
                  17
                                         documents and exhibits, or prior to the use of any prior testimony used
                  18
                                         for impeachment or admissions;
                  19
                                 3.      Plaintiff in this case, may not under any circumstances retain or view the
                  20
                         following documents or be allowed to make or keep any copies of such documents
                  21
                         specified below. This provision shall apply to all Plaintiffs in this case regardless of
                  22
                         the status of the case and current counsel.          These categories of documents are
                  23
                         specifically categorized as follows:
                  24
                                      a) Personnel files for Sgt. Lucas Darland, Deputy Christopher Hernandez,
                  25
                                         Deputy Devon Self and Deputy Miguel Vega, including, but not limited
                  26
                                         to:
                  27
                                               a. Any and all training documents, including dates of training,
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                            6
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 7 of 11 Page ID #:247



                  1
                                               descriptions of training and certificates of completion;
                  2
                                            b. Any and all salary information, including bonus verifications;
                  3
                                            c. Any and all performance evaluations and related reports;
                  4
                                            d. Any and all disciplinary documents of non-active/non-open matters
                  5
                                               (e.g., personnel complaints, personnel complaint investigations and
                  6
                                               personnel complaint adjudications with findings/determinations
                  7
                                               regarding: excessive force, dishonesty, fabrication of probable
                  8
                                               cause/false arrest or racism) for Sgt. Lucas Darland, Deputy
                  9
                                               Christopher Hernandez, Deputy Devon Self and Deputy Miguel
                  10
                                               Vega;
                  11
                                            e. Any and all other personnel records contained within their
                  12
                                               personnel files.
                  13
                                      b) Additionally, video and/or audio deposition recordings of Deputy Miguel
                  14
                                         Vega and Deputy Christopher Hernandez including, but not limited to,
                  15
                                         any still images or snippets of recording taken from the videotape.
                  16
                                      c) Four (4) video recordings of the booking area reflecting the entry,
                  17
                                         processing and holding of Plaintiff on May 17, 2019.
                  18
                                 4.      Plaintiff, Plaintiff’s Counsel, County Defendants, County Defendants’
                  19
                         Counsel, Counsel shall cause the substance of this Protective Order to be
                  20
                         communicated and obtain agreement to abide by the Protective Order to each person
                  21
                         whom CONFIDENTIAL materials are revealed in accordance with this Order.
                  22
                                 5.      The Receiving Party may challenge the designation as CONFIDENTIAL
                  23
                         INFORMATION of any material so designated by a Producing Party. The Receiving
                  24
                         Party must raise a challenge to such designation, in writing, to the Producing Party at
                  25
                         any time prior to a judgment in the litigation. The parties must meet and confer in an
                  26
                         attempt to resolve any such challenge. Failing informal resolution between parties, the
                  27
                         Producing Party may file and serve a Motion for a Protective Order with the Court.
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                            7
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 8 of 11 Page ID #:248



                  1
                         The parties agree that if the Motion for Protective Order is filed within 21 days of the
                  2
                         written challenge (subject to extension upon agreement of the Parties), the Material
                  3
                         will retain its original designation until the Court rules on the Motion for a Protective
                  4
                         Order. If the Producing Party does not file a motion within the 21-day period following
                  5
                         a challenge, the material is no longer designated as CONFIDENTIAL
                  6
                         INFORMATION for purposes of this Order, but that change in designation does not
                  7
                         bar the Producing Party from subsequently filing a motion for a protective order.
                  8
                                 6.    After completion of the judicial process in this case, including any appeals
                  9
                         or other termination of this litigation, all CONFIDENTIAL INFORMATION received
                  10
                         under the provisions of this Order and copies thereof shall be destroyed or returned to
                  11
                         the attorneys of record for the Producing Party. The provisions of this Order shall be
                  12
                         in effect until further order of this Court.
                  13
                                 7.    That any counsel, expert or consultant retained in the instant case or
                  14
                         investigator retained by counsel for any party to this case, shall not disclose the
                  15
                         CONFIDENTIAL INFORMATION of the information contained therein in any other
                  16
                         court proceeding subject to further order of this Court.
                  17
                                 8.    All CONFIDENTIAL INFORMATION produced in accordance with this
                  18
                         Protective Order shall not be used in any deposition, legal proceeding, or in any other
                  19
                         forum than the instant case, nor shall the CONFIDENTIAL INFORMATION be
                  20
                         disseminated in any form, except by court order, or until such time as the
                  21
                         “CONFIDENTIAL” designation is removed by agreement of counsel for the parties,
                  22
                         by operation of Paragraph 5 of this Order, or by further order of this Court.
                  23
                                 9.    Provisions of this Order insofar as they restrict disclosure and the use of
                  24
                         material shall be in effect until further order of this Court.
                  25
                                 10.   In the event that the terms of this Protective Order are violated, the parties
                  26
                         agree that the aggrieved party may immediately apply to the Federal Court to obtain
                  27
                         injunctive relief and monetary sanctions against any person violating or threatening to
                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                            8
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
          Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 9 of 11 Page ID #:249



                  1
                         violate any of the terms of this Protective Order. This Court shall retain jurisdiction
                  2
                         over the parties for the purpose of enforcing this Protective Order, and the Court shall
                  3
                         have the power to modify this Protective Order at any time and to impose whatever
                  4
                         penalties it deems appropriate for the violation of this Protective Order, including but
                  5
                         not limited to monetary sanctions, judicial sanctions, issue preclusion, and contempt.
                  6
                         Any such request for injunctive relief and/or monetary sanctions must be made by a
                  7
                         properly noticed motion and pursuant to statute to the appropriate Court.
                  8

                  9      GOOD CAUSE HAVING BEEN SHOWN BY THE PARTIES’ STIPULATION,
                  10 IT IS SO ORDERED.

                  11

                  12 DATED: April 19, 2021               ____________________________________
                                                         HON. PEDRO V. CASTILLO
                  13
                                                         UNITED STATES MAGISTRATE JUDGE
                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                        9
Phone (626) 243-1100
Fax     (626) 243-1111           PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
         Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 10 of 11 Page ID #:250



                  1                                         EXHIBIT “A”
                  2
                         DECLARATION OF COMPLIANCE WITH AND CONSENT TO BE BOUND
                  3               BY STIPULATION AND PROTECITVE ORDER
                  4

                  5      I, declare as follows:
                  6              1.   I understand that information deemed confidential and private is going to
                  7      be provided to me pursuant to the terms and restrictions of a Stipulation and Protective
                  8      Order in the action of Nathan Patterson IV v. County of Los Angeles, et al., CASE NO.
                  9      2:20-cv-02669-MWF-PVC.
                  10             2.   I have received and read a copy of the Stipulation and Protective Order
                  11 dated ______________, and I agree to be bound by its terms and restrictions and to not

                  12 reveal or otherwise communicate any of the information disclosed to me in connection

                  13 with this action except in accordance with the terms of the Stipulation and Protective

                  14 Order. I consent to personal jurisdiction over me by a court of competent jurisdiction

                  15 for purposes of enforcing the Stipulation and Protective Order dated ______________.

                  16             3.   I agree that any disclosure of Confidential Information shall be only such
                  17 as is necessary to accomplish the fundamental purpose of this litigation and on a need

                  18 to know basis. I agree to take such security precautions to protect from disclosure and

                  19 keep confidential the Confidential Information as I normally take with regard to any

                  20 Confidential Information that I desire to keep secret or confidential. I agree to advise

                  21 any employee or agent to whom a disclosure is made pursuant to the Stipulation and

                  22 Protective Order dated ______________ that the information is not to be disclosed to

                  23 third parties except as expressly provided by the Stipulation and Protective Order dated

                  24 ______________.

                  25 ///

                  26 ///

                  27 ///

                  28 ///

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                       10
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
         Case 2:20-cv-02669-MWF-PVC Document 39 Filed 04/19/21 Page 11 of 11 Page ID #:251



                  1
                                 4.    Notwithstanding everything above, I agree to continue to be primarily
                  2
                         responsible at all times for any unauthorized disclosure.
                  3
                                 I declare under penalty of perjury pursuant to the laws of the United States and
                  4
                         the State of California that the foregoing is true and correct.
                  5

                  6
                         Executed on _____________________              _____________________________
                  7
                                                                        Signed Name
                  8

                  9
                                                                        ____________________________
                  10
                                                                        Printed Name
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

1100 El Centro Street
So. Pasadena, CA 91030
                         22414                                                                       11
Phone (626) 243-1100
Fax     (626) 243-1111            PROTECTIVE ORDER RE: CONFIDENTIAL DISCOVERY MATERIALS
